IN THE SUPREME COURT OF THE STATE OF NEVADA


                         JUSTICE ALTON-JAMES NALL,                                   No. 84358
                                           Appellant,
                                       vs.
                         THE STATE OF NEVADA,
                                           Respondent.
                                                                                        MAR 2 5 2022
                                                                                       ELIZAB j A. BROWN
                                                                                     CLE        PR E C


                                               ORDER DISMISSING APPEAL av

                                     This is a pro se appeal from a judgment of conviction. This
                         court's review of this appeal reveals a jurisdictional defect. Specifically, the
                         district court entered the judgment of conviction on January 19, 2018.
                         Appellant did not file the notice of appeal, however, until March 7, 2022,
                         well after the expiration of the 30-day appeal period prescribed by NRAP
                         4(b). Lozada u. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994)
                         (explaining that an untimely appeal fails to vest jurisdiction in this court).
                         Accordingly, this court
                                     ORDERS this appeal DISMISSED.'




                                                               verLA-t---     , j.
                                                   Hardesty


                               4(1,LcbG4.0.0         J.                                              , J.
                         Stiglich                                     Herndon

                              'A postconviction petition for a writ of habeas corpus was denied on
                         February 3, 2022. However, that order was not designated in the notice of
                         appeal. See NRAP 3(c)(1)(B) (requiring a notice of appeal to "designate the
SUPREME COURT
                         judgment, order or part thereof being appealed").
     OF
       NEVADA


(0)   1947A   •••"45:-
                                                                                           2,---0q3 22-
                     cc:   Chief Judge, Eighth Judicial District Court
                           Eighth Judicial District Court, Department 17
                           Justice Alton-James Nall
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(o) 1947A    .01DP